                      4:19-cv-04104-SLD-JEH # 24-1              Page 1 of 2
                                                                                                  E-FILED
                                                                  Monday, 28 December, 2020 06:54:55 PM
                                                                             Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS

RIKKI GUAJARDO, on behalf of herself, and
all others similarly situated,

                  Plaintiff,

       v.                                          Civil Action No. 4:19-cv-04104-SLD-JEH

SKECHERS USA, INC.,

                  Defendant.


                                        [PROPOSED]
                                          ORDER


       Now, this ____________________________ day of______, upon consideration of

Defendant Skechers USA, Inc.’s Motion to Dismiss Plaintiff’s Second Amended Complaint (the

“Motion”), the supporting briefing, and any response thereto,

       IT IS HEREBY ORDERED THAT the Motion is GRANTED.

       IT IS FURTHER ORDERED THAT Plaintiff Rikki Guajardo’s Second Amended

Complaint is DISMISSED WITH PREJUDICE.



                                                    BY THE COURT:



                                                    SARA DARROW
                                                    Chief Judge
                                                    United States District Court
                      4:19-cv-04104-SLD-JEH # 24-1            Page 2 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

RIKKI GUAJARDO, on behalf of herself, and
all others similarly situated,

                  Plaintiff,

       v.                                           Civil Action No. 4:19-cv-04104-SLD-JEH

SKECHERS USA, INC.,

                  Defendant.


                                CERTIFICATE OF SERVICE


         I, hereby certify that on the 28th day of December 2020, the foregoing has been served on
all parties via the Clerk of the District Court using the Court’s CM/ECF system.


                                                  /s/ Hannah Y. Chanoine
                                                 Hannah Y. Chanoine
                                                 O’MELVENY & MYERS LLP
                                                 7 Times Square
                                                 New York, New York 10036
                                                 Ph. (212) 326-2000
                                                 Fx. (212) 326-2061

                                                 Attorneys for Defendant
